In his motion for rehearing relator asserts that the offense with which he was charged in Oklahoma and upon which the application for requisition was based charged him with a misdemeanor only, and that he is not subject to extradition upon a misdemeanor charge. We do not discuss or express an opinion upon the question as to whether relator could be extradited upon *Page 453 
a misdemeanor charge, but upon that point cite Ex Parte Bergman, 60 Tex.Crim. R., and Ex Parte Mendell, 92 Tex. Crim. 321,244 S.W. 146.
In Harlow's Oklahoma Statutes of 1931, Section 2216 provides that homicide is murder: "* * * When perpetrated by any act imminently dangerous to others and evincing a depraved mind, regardless of human life, although without any premeditated design to effect the death of any particular individual."
Section 2222 fixes the punishment for murder at death or imprisonment in the penitentiary for life, at the discretion of the jury.
Section 2220 provides: "Homicide perpetrated by an act imminently dangerous to others and evincing a depraved mind, regardless of human life, is not the less murder because there was no actual intent to injure others."
Section 2228 provides: "Every killing of one human being by the act, procurement or culpable negligence of another, which, under the provisions of this chapter, is not murder nor manslaughter in the first degree, nor excusable nor justifiable homicide, is manslaughter in the second degree."
For the construction of Section 2228 by the Criminal Court of Appeals of Oklahoma we refer to Sprouse v. State, reported in 3 Pac. Rep. 2d 918.
By Section 2234 every person guilty of manslaughter in the second degree is punishable by imprisonment in the penitentiary for not more than four years and not less than two years, or by imprisonment in the county jail not exceeding one year, or by a fine not exceeding one thousand dollars, or by both fine and imprisonment.
The complaint upon which the extradition writ was requested alleges that relator did: "* * * unlawfully, wrongfully, knowingly, wilfully and feloniously without authority of law, in a manner eminently dangerous, and with a reckless disregard of human life, and without due regard to the subsequent consequences of his acts, grossly neglecting to use ordinary precaution in that he was driving at such a rate of speed that he could not properly guide and control his automobile, and failing to keep a proper outlook and to observe the course of his automobile so as to avoid a collision with the deceased, and failing to observe due caution and circumspection or to sound any kind of warning, make an assault in and upon one Malcolm Ray May *Page 454 
with a certain 1932 Plymouth coupe automobile, which said automobile was then and there had and held in the hands of him, the said Leon Hensley, and the said Leon Hensley did then and there with said automobile so had and held as aforesaid, unlawfully, wrongfully, recklessly, wantonly and feloniously, without authority of law, and with a reckless disregard of human life, and grossly neglecting to use ordinary precaution, in a cruel and unusual manner strike, injure and would the said Malcolm Ray May, then and there and thereby inflicting certain mortal wounds in and upon the body of the said Malcolm Ray May, of which said mortal wounds so inflicted so aforesaid, the said Malcolm Ray May did linger, suffer and on the 30th day of September, 1939, die * * *."
In view of the averments in the complaint and the Oklahoma statute referred to we see no basis for relator's contention that he was charged with a misdemeanor.
The motion for rehearing is overruled.